This is a proceeding to review a revocation of petitioner’s license as a doctor. The petitioner was convicted in the United States District Court, Eastern District of New York, by the verdict of a jury for “ selling ” narcotics. He was convicted on April 28, 1943, and the court imposed a sentence of four years. The conviction was affirmed. (United States v. Lindenfeld, 142 P. 2d 829, certiorari denied 323 U. S. 761.) The petitioner then served his sentence. On July 20, 1943, the Regents revoked the petitioner’s license without a hearing. Said revocation was improper because the crime in this State was a misdemeanor and not a felony. On July 22, 1947, the order of revocation was vacated. *1041Five days later charges were verified on the ground that petitioner had been convicted of a crime in a court of competent jurisdiction. (Education Law, § 1264, subd. 2, par. [b]; now § 6514.) Said charges led to the revocation here involved. Disciplinary proceedings were conducted at which hearings were held and evidence taken on February 27, 1947. (Education Law, § 1265; now § 6515.) The evidence sustains the commissioner’s order of revocation. Determination of the commissioner unanimously confirmed, with $50 costs. Present — Hill, P. J., Brewster, Foster, Russell and Deyo, JJ. [See 274 App. Div. 831.]